ON MOTION TO ALLOW LATE NOTICE OF CROSS APPEAL
PER CURIAM.
Appellee moves for leave to file a notice of cross appeal fourteen months after the appellant filed the notice of appeal. We deny the motion without prejudice to serve an amended motion which sets forth good cause as required by Walker v. State, 457 So.2d 1136 (Fla. 1st DCA 1984).
The filing period for a notice of cross appeal by the state in a criminal case is procedural rather than jurisdictional. The filing period may be extended for good cause where the defendant will not suffer prejudice or be deprived of adequate notice. Walker at 1137. Here, the state has not shown good cause for the fourteen months’ delay. Accordingly, the motion is denied without prejudice to serve an amended motion which complies with Walker.
JOANOS, C.J., and ZEHMER and WOLF, JJ., concur.